Smith, C. J.,
delivered the opinion of the court.
The contract here sought to be enforced is one alleged to have been created by the acceptance by appellees of appellant’s offer of a reward for the capture of the persons who burglarized the New He-bron Bank. It appears, however, from the agreed statement of facts that when appellees arrested the' burglars they did not know that appellant had offered a reward therefor; consequently they cannot be said to have accepted the offer.
*269“Tbe publication of an advertisement offering a reward is a general offer to make a contract with any person wbo is able to perform tbe required services and meet tbe conditions of tbe proposal. Tbe performance of tbe service’ or tbe performance of tbe condition on wliicb tbe promise is made, with knowledge, is an acceptance of tbe offer, and, when done, concludes tbe contract. Tbe matter rests exclusively in tbe domain of contracts involving an offer and its acceptance. This being true, it logically follows that a reward cannot be earned by one wbo did not know it bad been offered; for there can be no acceptance of an uncommunicated offer.” 1 Elliott on Contracts, sec. 51; Clark on Contracts (3d Ed.), p. 49; Lawson on Contracts; Broadnax v. Ledbetter, 100 Tex. 375, 99 S. W. 1111, 9 L. R. A. (N. S.) 1057.
Reversed, and judgment here for appellant.

Reversed.